February 2, 2010 Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W.—Mailstop 4720 Washington, D.C.20549 Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant James Peklenk, Staff Accountant Mary Mast, Senior Accountant Re:Heska Corporation Form 10-K for Fiscal Year Ended December 31, 2008 Filed March 11, 2009 File No. 000-22427 Ladies and Gentlemen: Heska Corporation (“Heska” or the “Company”) hereby responds to the additional comments of the Staff of the Securities and Exchange Commission (the “Staff”) set forth in the letter dated January 6, 2010, in connection with the above-referenced report on Form 10-K (the “Report”). For ease of reference by the Staff in reviewing Heska’s responses to each of the comments, each comment is referred to separately by the number set forth in the letter from the Staff dated January 6, 2010, and is also repeated prior to the applicable response. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies Revenue Recognition, page 29 COMMENT 1: Refer to your response to comments 1 and 2 and your disclosure in Critical Accounting Policies and Estimates on page 29 in Revenue Recognition.You state that you accrue for the estimated “cost of replacing the expired product expected to be returned in the future”.Provide us with the journal entries you enter to record sales, cost of goods sold, allowance for returns, inventory, and accounts receivable for the following scenarios: · To record the sale of the product and estimate the return at the date of the sale · To re-estimate the allowance for returns at the end of each period · To record the actual return of goods and exchange with unexpired product RESPONSE 1: The Company reviews its Sales Returns and Allowances Reserve periodically and adjusts the balance as needed with a minimum adjustment annually at year end.The adjustments are based on rolling four quarter averages which utilize historical data for both expired product and instrument returns.The Company maintains a reserve both for 1) products which have an expiration date and which the Company has a policy to exchange replacement product for expired product returned by end user customers and 2) product returns for instruments, which generally have no expiration date.The following journal entries reflect the entries made for the above-noted transactions. · Revenue and cost of goods sold from the sale of instruments was reduced by the corresponding reserves when we initially set up the reserves for instrument returns.No entry related to the reserve is made at the time of sale of new instrument.This reserve is addressed by a period end re-estimate described below.Cost of goods sold was increased by the corresponding reserve when we initially set up the reserve for expired product replacement.No entry related to the reserve is made at the time of sale of relevant products.This reserve is addressed by a period end re-estimate described below.As noted above, the Company adjusts its reserve based on a rolling four quarter average.Products subject to replacement due to expiry are reviewed based on the percentage of replacement expected based on historical rates multiplied by the total sales for those periods for which a shelf life may still be viable (e.g. 12months or 18 months).Our historical experience for instrument returns (the rolling four quarter average) is multiplied by the most current quarter’s sales as we have determined that returns generally occur within the first 45days after placement at the customer’s facility.Once a reserve is established, no adjustment is made for intra-period sales activity. · When the allowance for expired product is reviewed at the end of a period, assuming an increase in the allowance is required, the following journal entry is made: DrCost of goods sold by product CrSales returns and allowances reserve When the allowance for returned instruments is reviewed at the end of aperiod, assuming an increase in the allowance is required, the following journal entry is made: DrRevenue by product CrSales returns and allowances reserve 2 DrOther current assets (for the product to be returned, but not yet received) CrCost of goods sold by product When the allowance is larger than the rolling historical averages, the entries are opposite of those presented above. The entries above are the main governor to ensure our reserves and financial reporting are appropriate in this area. · When an expired product is returned for replacement, the following intra-period entries are made by the Company: DrCost of goods sold by product CrInventory · When an instrument is returned by a customer, the following intra-period entries are made by the Company: DrRevenue by product CrAccounts receivable DrInventory CrCost of goods sold by product It is important to note that this reserve is reviewed at period end and adjustedwhen appropriate but at a minimum, on an annual basis.Therefore, the intra-period accounting is followed to assure the reserve is maintained at levels necessary as determined by the historical trends discussed previously. The Company would also like to note it does not believe its reserve for sales returns and allowances is material to its Statement of Operations or its Statement of Financial Position. 3 Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures, page 66 COMMENT 2: We have read your response to comment 3.Item 307 of Regulation S-K specifically states that you should disclose the conclusions of the registrant’s principal executive and principal financial officers regarding the “effectiveness” of the registrant’s disclosure controls and procedures as of the end of the period covered by the report.The term adequate implies something other than effective.Please confirm to us that in future filings you will comply with Item 307 by disclosing whether your disclosure controls and procedures are effective or not effective. RESPONSE 2: As we noted in our October 16, 2009 letter, our choice of the word “adequate” dates to August 2002, when the Securities and Exchange Commission (the “SEC”) issued “SEC Final Rule: Certification of Disclosure in Companies’ Quarterly and Annual Reports, Effective Date August 29, 2002”, which included the following sentence: “The new rules will ensure that an issuer also has a responsibility to maintain adequate disclosure controls and procedures, so that its principal executive and financial officers can supervise and review these periodic evaluations and report the results to security holders through the issuer’s Exchange Act reports.” [emphasis added]Our recollection is that there was agreement on our October 16, 2009 call that “adequate” was an appropriate disclosure of management’s required evaluation for disclosure controls immediately following the August 29, 2002 SEC release referred to above, but that the Staff believed a subsequent SEC release had superseded this release and required the use of the word “effective” for management’s required evaluation for disclosure controls; following our call, the Staff referred us specifically to SEC Release No. 33-8238 (“Final Rule: Management’s Report on Internal Control Over Financial Reporting and Certification of Disclosure in Exchange Act Periodic Reports”, issued June 5, 2003) as this subsequent release, which we will refer to as the “June 2003 Release”. We have reviewed the June 2003 Release in detail.We start by noting that the first sentence of Section E. “Evaluation of Disclosure Controls and Procedures” reads as follows, “The rules in place starting in August 2002 requiring quarterly evaluations of disclosure controls and procedures and disclosure of the conclusions regarding effectiveness of disclosure controls and procedures have not been substantively changed since their adoption, including in the rules that we adopt today.” [emphasis added] 4 We also note the SEC’s actions subsequent to the June 2003 Release referred to in our October 16, 2009 letter, specifically the June 2004 litigation release related to Siebel Systems, Inc. and January 2005 summary related to a settlement with Robert C. Guccione, respectively, as follows: “SEC also charges Siebel with failing to maintain adequate disclosure controls and procedures” (Litigation Release No. 18766, June 29, 2004) and “This proceeding arises out of Guccione’s failure to establish and maintain adequate disclosure controls and procedures at Penthouse International, Inc. (“Penthouse” or the “Company”) required by the certification rule adopted pursuant to Section 302 of the
